Exhibit 10.4(3) Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. HOTEL & CASINO GROUND LEASE between NATIONAL HARBOR BELTWAY L.C. as landlord and MGM NATIONAL HARBOR, LLC as tenant Dated as of April 26, 2013 Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. TABLE OF CONTENTS ARTICLE I. PREMISES 1 Section 1.01 Lease of Premises 1 Section 1.02 Appurtenant Rights and Reserved Rights 2 Section 1.03 Condition of the Premises 2 Section 1.04 Declaration of Covenants, Conditions and Restrictions 2 ARTICLE II. TERM 2 Section 2.01 Term 2 Section 2.02 Extension Option; Right of First Negotiation 3 Section 2.03 Loss of Gaming License By Tenant 3 ARTICLE III. TENANT IMPROVEMENTS 4 Section 3.01 Tenant Improvements 4 Section 3.02 Failure to Meet Milestones 11 Section 3.03 Obligations of the Landlord 11 Section 3.04 Modification of Final Plans 12 Section 3.05 Construction Representatives 12 Section 3.06 Intentionally Omitted 12 Section 3.07 Required Approval 12 Section 3.08 Construction Compliance 13 Section 3.09 General Contractor 13 Section 3.10 Ownership 13 Section 3.11 Force Majeure 13 Section 3.12 Notice of Force Majeure Event 14 Section 3.13 Reproducible Drawings 14 Section 3.14 Tenant’s Responsibility to Discharge Liens 14 Section 3.15 No Consent 15 Section 3.16 Landlord’s Right to Use Field Personnel 16 Section 3.17 Landlord’s Right to Notice, Access and Review 16 Section 3.18 Cost of Tenant Improvements 17 ARTICLE IV. RENT 17 Section 4.01 Definitions 17 Section 4.02 Base Rent 19 Section 4.03 Additional Rent 20 Section 4.04 Books and Records 20 Section 4.05 The Landlord’s Right To Perform Tenant’s Covenants 21 Section 4.06 Net Lease 22 Section 4.07 Payments; Late Charges 22 Section 4.08 No Partnership or Joint Venture 22 i Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. ARTICLE V. TAXES AND UTILITIES 22 Section 5.01 Impositions 22 Section 5.02 Receipts 23 Section 5.03 Abatements; Contests by Tenant 23 Section 5.04 Imposition Deposits 24 Section 5.05 Utilities 25 Section 5.06 No Liability of the Landlord 25 ARTICLE VI. MAINTENANCE AND ALTERATIONS 26 Section 6.01 Maintenance of Premises 27 Section 6.02 Intentionally Omitted 27 Section 6.03 Waste Disposal 27 Section 6.04 Intentionally Omitted 27 Section 6.05 Alterations 27 Section 6.06 Signs 29 ARTICLE VII. INSURANCE AND INDEMNITY 29 Section 7.01 Property Insurance 28 Section 7.02 Liability Insurance 30 Section 7.03 Construction Insurance Requirements 32 Section 7.04 Supplemental Insurance 33 Section 7.05 Insurance Carriers, Policies 33 Section 7.06 No Separate Insurance 34 Section 7.07 Landlord’s Lender As Additional Insured 34 Section 7.08 Non-cancellation 34 Section 7.09 Insurance Trustee 34 Section 7.10 Waiver of Subrogation 35 Section 7.11 Indemnification by Tenant 35 ARTICLE VIII. USE OF PREMISES 36 Section 8.01 Use 36 Section 8.02 Prohibited Uses 37 Section 8.03 Prohibition of Competing Projects. 37 Section 8.04 Operation of Hotel & Casino 38 Section 8.05 Franchise Affiliation 39 Section 8.06 No Dedication 39 Section 8.07 No Waste 39 Section 8.08 Legal Requirements 39 Section 8.09 Contests 40 Section 8.10 Compliance with Insurance Requirements 40 Section 8.11 Notification of Certain Events 40 ii Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. ARTICLE IX. DAMAGE OR DESTRUCTION 41 Section 9.01 Restoration Required 41 Section 9.02 Restoration Procedure 41 Section 9.03 No Surrender or Abatement 43 Section 9.04 Damage During Last Lease Years 43 ARTICLE X. TAKING 43 Section 10.01 Award 43 Section 10.02 Termination 44 Section 10.03 Restoration 44 Section 10.04 Temporary Taking 45 Section 10.05 Trustee 45 Section 10.06 Taking During Last Lease Years 45 ARTICLE XI. TRANSFERS 45 Section 11.01 Assignment 45 Section 11.02 Subleases 47 Section 11.03 Leasehold Mortgages 47 Section 11.04 Prohibited Transfers 48 Section 11.05 Assignment of Gaming License 49 Section 11.06 Transfers That May Jeopardize Gaming License 49 Section 11.07 Appraisal Process 49 Section 11.08 Purchase Option Closing 50 ARTICLE XII. Rights of permitted leasehold mortgagees 51 Section 12.01 Definitions 51 Section 12.02 Rights of Permitted Leasehold Mortgagee 52 Section 12.03 Undertakings of Permitted Leasehold Mortgagee 54 ARTICLE XIII. MANAGEMENT OF HOTEL & CASINO 54 ARTICLE XIV. THE LANDLORD’S SECURITY INTEREST 55 Section 14.01 Waiver of Security Interest 55 ARTICLE XV. TERMINATION AND DEFAULT 56 Section 15.01 Surrender 56 Section 15.02 Events of Default 57 Section 15.03 Relet 59 Section 15.04 Remedies 59 iii Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. Section 15.05 No Waiver 60 Section 15.06 Remedies Cumulative 60 ARTICLE XVI. NON-DISCRIMINATION AND AFFIRMATIVE ACTION COVENANTS 61 Section 16.01 Non-Discrimination and Affirmative Action 61 Section 16.02 Non-Compliance 61 ARTICLE XVII. DISPUTE RESOLUTION PROCESS 62 Section 17.01 Dispute Resolution Process 62 ARTICLE XVIII. MISCELLANEOUS 63 Section 18.01 Quiet Enjoyment 63 Section 18.02 Entry on Premises by the Landlord 63 Section 18.03 Trademarks and Trade Names 63 Section 18.04 Notices 64 Section 18.05 Severability 65 Section 18.06 Estoppel Certificates 65 Section 18.07 Waiver 65 Section 18.08 No Brokers 65 Section 18.09 Consents 65 Section 18.10 Accord and Satisfaction 66 Section 18.11 Integration 66 Section 18.12 Bind and Inure 66 Section 18.13 Transfer of Landlord’s Interest; Enforcement of the Landlord’s Liability 66 Section 18.14 No Merger 67 Section 18.15 Captions 67 Section 18.16 Table of Contents 67 Section 18.17 Maryland Law Governs 67 Section 18.18 Time of the Essence 67 Section 18.19 Increases in the Index 67 Section 18.20 Tenant Cooperation With Other Development 68 Section 18.21 Holding Over 68 Section 18.22 Confidentiality 68 Section 18.23 Memorandum of Lease 68 Section 18.24 Cooperation 69 Section 18.25 Guaranty 69 iv Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. EXHIBITS Exhibit A Description of Beltway Parcel and the Premises Exhibit B Exclusions, Reserved Rights and Matters to Which Premises Subject Exhibit C Form of Estoppel Exhibit D Example of Base Rent Calculation Exhibit E Form of Guaranty Exhibit F Form of Memorandum of Lease SCHEDULES Schedule 1 Hotel Components and Amenities v Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. DEFINITIONS
